 

E G [E LL re cr-00211-VB Document 53 Filed 01/21/20 Page 1 of 1 ‘

LAW OFFICES
JOHN S. WALLENSTEIN
_ 1100 Franklin Avenue, Suite 305
Menace Garden City, New York 11530
UNITED STATES DISTRICT JUDGE

__ SOUTHERN DISTRICT OF NEWYORK (5 16) 742-5600 Fax (516) 742-5040. . noe
Email: JSWallensteinEsq@outlook.com =)

   

pase ianceieieiacssi sapstinnrnsrarustoe be occ

JAN <4

 

 

 

 

January 21, 2020

  
  
 
  
  
 
 
 
 

BY ECF

Hon. Vincent Briccetti

United States District Court, SDNY
300 Quarropas Street

White Plains, New York 10601

  
 

APPLICATION GRANTED

SO ORDERED:
\

Vincent L. Briccetti, U.S.D.J.
Dated:__(/21 oe)
White aA

3feefre at yo a ay /

a

Re: United States v. Frank Maxwel
Docket # 19 CR 211 (VB)

Dear Judge Briccetti,

This matter is currently scheduled for sentencing on February 6, 2020. 7
In order to permit the parties to provide appropriate Submissions and to resol
a legal issue, we respectfully request that the sentencing~be~adjourned “until
March 18, 2020 at 11:30 A.M.

I have discussed this request with AUSA Chris Brumwell and the
Government has no objection. Your chambers confirms the Court’s availability.

Thank you for your courtesy and consideration.

Respectfully yours,

Digitally signed by JOHN S.
JOHN S, WALLENSTEIN, ESQ.

WALLENSTEIN, ESQ, Date: 2020.01.21 12:01:43
, * .05'00'

JOHN S. WALLENSTEIN
JSW/hs
